DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3 and 5 have been cancelled by Applicant; therefore, Claims 1, 2, 4 and 6-20 are currently pending in application 16/263,396.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 and 6-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braun (US 2014/0365390 A1) in view of deCharms (US 20140368601A1).
As per independent Claims 1, 19, and 20, Braun discloses a communications system  (method, apparatus) (See at least Fig.18 and Para 0354-0359) comprising: 
a first facility being located at a first location (See at least Para 0054:  "facility location"; Para 0327-0328); 
a first communications device (means) arranged to: i) send an alert to a communications server and ii) receive a message from the server in response to the alert, the first communications device being within a first proximity of the first facility, wherein the alert indicates an event type (See at least Para 0039; Para 0053: "an alert initiator 27 and an alert responder 23;Web services 26 which communicate via the Internet 21, including business logic that performs functions directly on the database, initiates communications, provides analysis"; Para 332: "When the button is pressed, the notification process begins. The APP invokes another network Web service, including the location, phone number, and name of the initiator. The Web service logs an incident in the database ... "; and Para 0354); 
a second communications device (means) arranged to receive a notification from the server associated with the alert, the second communications device being within a second proximity of the first facility (See at least Para 0039; and Para 0074: "The rules engine continues to search for appropriate responders, prioritized by training, experience, and location based on pre-configured data. As each potential responder confirms receipt"); 
a data storage device (means) arranged to store the first location, a detected location of the first communications device, and a detected location of the second communications device (See at least Fig. 3, item 22; or Para 0054-0068); and 
a server, in electronic communication with the first (communication means) and the second communications devices (means) via a network, arranged to: receive the alert from the first communications device (means) (See at least Para 0212: "A message containing specific information is sent to selected trained responders:");
determine that the second proximity of the second communications device (means) is within a proximity threshold of the first facility, wherein the second proximity is determined by comparing the first location with the detected location of the second communications device (means) (See at least Para 0054 and paragraph 208: "Web service to rules engine/database-The Web service runs a rule-driven query of rules engine/database. This query includes, for example: a. Comparing location of event to nearest facility having trained responders; b. Locating nearest trained responders in facility; c. Prioritizing notification of the trained responders by rules that determine the level and type of training, competence, proximity;"); 
send the notification associated with the alert to the second communications device (means) (See at least Para 0212: "A message containing specific information is sent to selected trained responders:"); 
wherein the notification includes the event type, an identifier of the first facility, and a user identifier of the user associated with the first communications device (means) (See at least Para 0095 and Para 0212: "A message containing specific information is sent to selected trained responders: 5A: Rules engine/database to communications system-Rules engine/database generates message; and 5B Communications system to trained responders-Communications system communicates the following information to selected trained responders: The specific location of event within the facility with instructions to respond prioritized by trained responder training, competency and proximity rules."); and 
While Braun does disclose the use of technology that incorporated encrypted messaging (See at least Fig.3; Para 0053, “two-way messaging and communication system 24, including emails, an SMS gateway 25, telephone and intelligent communications”; Para 0307, and Para 0322, “The system sends both an email and a text message to these certified first responders at the facility. To send the email or a text message, the APP sends a request to the Web service. The Web service sends out the emails through, for example, SMTP. The SMS gateway captures the original call-to-action ID and establishes communication between the bystander and the facility alerted responders.”; Para 0333, SMS gateway; Para 0354, “a cellular telephone, an iPhone, an iPad, a Blackberry” - iPhone and Blackberry both incorporated encrypted messaging in 2014; and Para 0355-0359). Braun fails to expressly disclose wherein the server establishes an encrypted communications connection between a first chat application of the first communications device (means) and a second chat application of the second communications device (means).
However, the analogous art of deCharms discloses wherein the server establishes an encrypted communications connection between a first chat application of the first communications device (means) and a second chat application of the second communications device (means) (See at least Para 0011, 0013, 0063-0064, 0087, 0128, and 0280).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the server establishes an encrypted communications connection between a first chat application of the first communications device (means) and a second chat application of the second communications device (means), as disclosed by deCharms in the system disclosed by Braun, for the advantage of providing a communications system with the ability to increase system efficiency, effectiveness, and security by incorporating various communication technology – to include encryption of communication transmission (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, Braun discloses a third communications device arranged to receive the notification from the server associated with the alert, the third communications device being within a third proximity of the first facility, the third proximity being within the proximity threshold of the first facility (See at least Para 0039; and Para 0053-0054).  
As per Claim 4, Braun discloses wherein the first chat application and the second chat application are clients of a communications management application implemented by the server (See at least Fig.3, Para 0053, Para 0322, and Para 0333).  
As per Claim 6, Braun discloses wherein the server establishes a communications connection between a first chat application of the first communications device, the second chat application of the second communications device, and the third chat application of the third communications device, the third chat application being a client of the communication management application (See at least Para 0333; and Para 0354-0359).  
As per Claim 7, Braun discloses wherein the message sent to the first communications device includes instructions based at least on the event type (See at least Para 0010, Para 0037, and Para 0053-0054).  
As per Claim 8, Braun discloses wherein the first communications device includes an image capture device arranged to capture one or more images associated with the event type (See at least Para 0164, Video Transmission).  
As per Claim 9, Braun discloses wherein the first communications device sends the one or more images to at least one of the server, the second communications device, and a third communications device (See at least Fig.3, Para 0053, Para 0322, and Para 0333).  Para 0164
As per Claim 10, Braun discloses wherein a first user is associated with the first communications device, a second user is associated with the second communications device, and a third user is associated with a third communications device (See at least Fig.3, Para 0053, Para 0322, and Para 0333).  
As per Claim 11, Braun discloses wherein the first user and second user are members of a first group and the third user is a member of a second group (See at least Figs. 2 and 7, Para 0010, Para 0037, and Para 0053-0054).  
As per Claim 12, Braun discloses wherein the members of the first group are determined by a first administrator and the members of the second group are determined by a second administrator (See at least Figs. 2 and 7, Para 0010, Para 0037, and Para 0053-0054).  
As per Claim 13, Braun discloses wherein a language of one of the alert, message, and notification is based on a detected geographic location of a communications device (See at least Para 0010, Para 0037, Para 0053-0054, and Para 0164).  
As per Claim 14, Braun discloses wherein the message includes an indication of at least one of the distance of the second communications device from the first location and amount of time for the second communications device to arrive at the first location when traveling toward the first location (See at least Para 0038, real time tracking; Para 0053-0054; Para 0088, “The message generates the geo-location of the trained responder”; Para 0095-0115, and Para 0184-0194, ERT and EMS response data; Para 0301-0303, Dynamically Generated Map).
As per Claim 15, Braun discloses wherein the message includes an indication of at least one of the distance of a third communications device from the first location and amount of time for the third communications device to arrive at the first location when traveling toward the first location  (See at least Para 0038, real time tracking; Para 0053-0054; Para 0088, “The message generates the geo-location of the trained responder”; Para 0095-0115, and Para 0184-0194, ERT and EMS response data; Para 0301-0303, Dynamically Generated Map).
As per Claim 16, Braun discloses wherein the data storage device is configured to store data communicated via the communication channel (See at least Fig.3, Para 0053, Para 0164, Para 0322, and Para 0333).  
As per Claim 17, Braun discloses wherein the data includes at least one of an image, notes, text, messages, audio recordings, video recording, status of the event, status of a response to the event, status of information provided to a third party, time stamps associated with captured data, a history of captured data over a period of time, and other chat information (See at least Para 0053-0054, Para 0074, Para 0095-0115, Para 0164, and Para 0332-0334).  
As per Claim 18, Braun discloses wherein at least one of the first communications device, the second communications device, and a third communications device stores a portion of the data (See at least Para 0053-0054, Para 0074, Para 0095-0115, Para 0164, and Para 0332-0334).

Response to Arguments
Applicant’s arguments filed on 8/1/2022, with respect to Claims 1, 2, 4 and 6-20, have been considered but are moot based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Long, Joshua, “The Evolution of iOS Security and Privacy Features,” Intego.com (www.intego.com/mac-security-blog/the-evolution-of-ios-security-and-privacy-features/), The Mac Security Blog, 20160229.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629